Citation Nr: 0303852	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  00-23 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to financial assistance in the purchase of an 
automobile or other conveyance and/or adaptive equipment for 
an automobile.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from February 1992 to 
December 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington.  This case has since been 
transferred to the Anchorage, Alaska VARO.

In this case, there have been some procedural problems 
regarding the veteran's request for an RO hearing.  It is 
apparent from the record that the veteran appeared for a 
hearing in September 2000, but the transcript from that 
hearing is not included in the claims file.  The Board 
contacted the VAROs in Seattle and Anchorage, but neither 
VARO was able to provide a transcript of this hearing; the 
transcript thus appears to be irreparably lost.  In October 
2002, the veteran was sent a letter in which he was requested 
to specify whether he wished to appear for an additional 
hearing; he was also informed that, if he did not respond 
within 30 days, the Board would assume that he did not want 
an additional hearing and would proceed accordingly.  No 
response has been received from the veteran, and the Board 
will therefore proceed with this case.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  In this case, service connection is not currently in 
effect for any disabilities affecting the eyes or hips; 
moreover, there is also no evidence of ankylosis of either 
knee or anatomical loss, or loss of use, of the extremities.


CONCLUSION OF LAW

The criteria for entitlement to financial assistance in the 
purchase of an automobile or other conveyance and/or adaptive 
equipment for an automobile have not been met.  38 U.S.C.A. 
§§ 3901, 3902, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.159, 3.350, 3.808 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 1991& Supp. 2002).  
See also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by the VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by the VA as of that date, with the 
exception of the amendments to 38 C.F.R. § 3.156(a) (relating 
to the definition of new and material evidence) and to the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii) 
(pertaining to VA assistance in the case of claims to reopen 
previously denied final claims), which apply to any 
application to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).  Specifically, the RO 
has obtained records corresponding to medical treatment 
reported by the veteran and has afforded him a VA 
examination.

In reviewing the development performed by the RO, the Board 
observes that the examiner who conducted the October 1999 VA 
examination recommended an ophthalmologic examination.  
However, in view of the criteria of 38 U.S.C.A. § 3901(1)(A) 
(West 1991), set forth in detail below, and the fact that 
service connection is not presently in effect for any 
disabilities of the eyes, the Board finds that the results of 
such an examination, if completed, would not have affected 
the outcome of the veteran's claim and that the absence of 
such development will not prejudice the determination of his 
claim in any way.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

The Board is also aware that, in August 2001, the veteran 
notified the RO that he was to have a an orthopedic 
appointment at the Elmendorf Air Force Base (AFB) in Alaska.  
At that time, the RO requested that the veteran submit the 
report of this appointment by October 1, 2001.  As no such 
report was received, the RO contacted the Elmendorf AFB in 
January 2002 so as to obtain a copy of treatment records from 
August 20 and August 30 of 2001.  However, in the same month, 
the Elmendorf AFB responded that the veteran canceled his 
August 20 appointment and that there was no documentation for 
the August 30 appointment.  The Board is therefore satisfied 
that no further development is warranted in this regard.

Additionally, the VA's duty to notify the veteran of the 
evidence necessary to substantiate his claim has been met, as 
the RO informed him of the need for such evidence in a May 
2001 letter.  See 38 U.S.C.A. § 5103 (West 1991 & Supp. 
2002).  This letter, which includes a discussion of the 
provisions of 38 U.S.C.A. §§ 5103 and 5103A, also contains a 
specific explanation of the type of evidence necessary to 
substantiate the veteran's claim, as well as which portion of 
that evidence (if any) was to be provided by him and which 
portion the VA would attempt to obtain on his behalf.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Under 38 U.S.C.A. § 3902 (West 1991 & Supp. 2002), the VA may 
provide, or assist in providing, an "eligible person" with 
an automobile or other conveyance, and necessary adaptive 
equipment.  A veteran is considered an "eligible person" if 
he is entitled to compensation for any of the disabilities 
described below, and if such disability is the result of an 
injury incurred or disease contracted in or aggravated by 
active military, naval, or air service:

(i) The loss or permanent loss of use of 
one or both feet; or
(ii) The loss or permanent loss of use of 
one or both hands; or
(iii) The permanent impairment of vision 
of both eyes of the following status: 
central visual acuity of 20/200 or less 
in the better eye, with corrective 
glasses, or central visual acuity of more 
than 20/200 if there is a field defect in 
which the peripheral field has contracted 
to such an extent that the widest 
diameter of visual field subtends an 
angular distance no greater than twenty 
degrees in the better eye.

38 U.S.C.A. § 3901(1)(A) (West 1991).  See also 38 C.F.R. § 
3.808(b)(1) (2002) 

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) (2002) as that condition where no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below elbow or knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, whether such acts as 
grasping and manipulation in the case of the hand, or balance 
and propulsion in the case of a foot, could be accomplished 
equally well by an amputation stump with prosthesis.  
Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 (2002) which 
would constitute loss of use of a foot or hand include 
extremely unfavorable ankylosis of the knee, complete 
ankylosis of two major joints of an extremity, or shortening 
of the lower extremity of 3.5 inches or more.  

Also considered as loss of use of a foot under 38 C.F.R. § 
3.350(a)(2) (2002) is complete paralysis of the external 
popliteal (common peroneal) nerve and consequent foot drop, 
accompanied by characteristic organic changes including 
trophic and circulatory disturbances and other concomitants 
confirmatory of complete paralysis of this nerve.  Under 38 
C.F.R. § 4.124a, Diagnostic Code 8521 (2002), complete 
paralysis also encompasses foot drop and slight droop of the 
first phalanges of all toes, an inability to dorsiflex the 
foot, loss of extension (dorsal flexion) of the proximal 
phalanges of the toes, loss of abduction of the foot, 
weakened adduction of the foot, and anesthesia covering the 
entire dorsum of the foot and toes.

A veteran who does not qualify as an "eligible person" 
under the foregoing criteria may nevertheless be entitled to 
adaptive equipment if he is entitled to VA compensation for 
ankylosis of one or both knees, or one or both hips, and 
adaptive equipment is deemed necessary for the veteran's 
licensure and safe operation of a vehicle.  38 U.S.C.A. § 
3902(b)(2) (West 1991 & Supp. 2002); 38 C.F.R. § 
3.808(b)(1)(iv) (2002).

In the present case, the veteran's service-connected 
disabilities include post-traumatic stress disorder with 
bipolar disorder and post-concussion syndrome, evaluated as 
50 percent disabling; post-traumatic migraine, residuals of a 
right femoral fracture with a fracture of the right tibial 
plateau, and right hand carpal tunnel syndrome, all evaluated 
as 30 percent disabling; residuals of a left shoulder injury, 
evaluated as 20 percent disabling; and lumbar disc disease 
and cervical strain, both evaluated as 10 percent disabling.  
The combined evaluation for these disabilities is 90 percent.  
See 38 C.F.R. § 4.25 (2002).  

The Board observes that a VA prescription form dated in 
August 1999 indicates that, due to the veteran's "medical 
problem" and his difficulty driving, he needed to drive a 
larger vehicle.  

In October 1999, the veteran underwent a VA examination in 
conjunction with his claim.  The examination revealed no 
abnormalities of the eyes, full range of motion of both 
hands, grip of 4+/5+ of both hands bilaterally, pain and 
positive Tinel's sign in the right upper extremity, no 
deformities of the feet, tenderness to palpation of both 
heels and fascia (right greater than left), and braces on 
both knees.  A right ankle weakness was demonstrated on toe 
standing.  The veteran had difficulty with this exercise and 
started to fall.  However, he could perform heel standing.  
The diagnoses were carpal tunnel syndrome on the right, 
bilateral plantar fasciitis, and right lower leg weakness.  
The examiner concluded that there was no anatomical loss of 
the extremities, and the veteran had decreased strength in 
the right lower leg only.

In comparing these examination results with the regulatory 
criteria for financial assistance in the purchase of an 
automobile or other conveyance and/or adaptive equipment for 
an automobile, the Board first observes that service 
connection is not currently in effect for any disabilities 
affecting the eyes or hips.  There is also no evidence of 
ankylosis of either knee.  Finally, the October 1999 VA 
examination revealed no anatomical loss or loss of use of the 
extremities, with only decreased strength in the right lower 
leg.  

Put simply, the criteria for financial assistance in the 
purchase of an automobile or other conveyance and/or adaptive 
equipment for an automobile, set forth above, have not been 
met in this case.  As such, the preponderance of the evidence 
is against the veteran's claim for that benefit.  In reaching 
this determination, the Board acknowledges that the VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) (West 1991 & 
Supp. 2002). 


ORDER

The claim of entitlement to financial assistance in the 
purchase of an automobile or other conveyance and/or adaptive 
equipment for an automobile is denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

